Opinion by
Willson, J.
§ 308. Jurisdiction; judgment by default. Appellant was not cited to appear in the county court and answer the opposition to the award of the commissioners filed by appellees. [Rev. Stats, art. 4202.] Without service upon appellant of such citation, the court had no jurisdiction to render judgment by default against appellant. That appellant had also filed opposition to the award would not, we think, dispense with the citation required by law. Non-appearance by appellant to prosecute such opposition would not warrant the court in proceeding to a trial of the case upon the opposition of appellees, without citation served upon appellant. We think the judgment is erroneous in another respect. It should have described the land condemned, and vested in appellant the right of way therein. [Rev. Stats, art. 4208; Central R. R. Co. v. Merkle, 32 Tex. 723.]
Reversed and remanded.